PER CURIAM.
After a hearing on one defendant’s motion to dismiss one of many cross-claims filed by the numerous defendants, the trial judge entered a sua sponte order which dismissed all claims of all parties with prejudice. We reverse the order under review upon a finding that there was no justifiable, legal basis for the order of dismissal and that the order was entered without notice to the parties affected, thereby depriving them of an opportunity to be heard. Jeffrey’s, Inc. v. Restaurants, Inc., 156 So.2d 518 (Fla. 3d DCA 1963). See Hagen v. Florida Drug, Inc., 402 So.2d 57 (Fla. 4th DCA 1981). Cf. Crowder v. Oroweat Foods Co., 447 So.2d 1038, 1040 (Fla. 2d DCA 1984).